                            3:21-mj-03008-TSH # 6          Page 1 of 1
                                                                                                      E-FILED
                                                                   Monday, 01 February, 2021 09:53:51 AM
                                                                             Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                                             for the
                                    Central District of Illinois

UNITED STATES OF AMERICA                      )
                                              )
               vs.                            )       Case Number: 21-mj-3008-02
                                              )
CHRISTINA GERDING                             )

     ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(F)

       Pursuant to Federal Rule of Criminal Procedure 5(f), counsel for the Government and

counsel for the Defendant are hereby notified of the prosecutor's obligation under Brady v.

Maryland, 373 U.S. 83 (1963), to produce to the Defendant all potentially exculpatory evidence

material either to the guilt or punishment of the Defendant at a time sufficient "for the defendant

to make effective use of the exculpatory information." U.S. v. Higgins, 75 F.3d 332, 334 (7th Cir.

1996), citing U.S. v. Allain, 671 F.2d 248, 255 (7th Cir. 1982).

       Possible consequences for violation of this Order include those set forth in Federal Rule of

Criminal Procedure 16(d)(2), sanctions, and contempt of court.


ENTERED:        1/28/2021

                                                              s/Tom Schanzle-Haskins
                                                              TOM SCHANZLE-HASKINS
                                                              U.S. MAGISTRATE JUDGE
